DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 11/04/2021. Claims 1-11 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIVO: “UE Power Consumption Reduction in RRM measurement”, 3GPP DRAFT; R2-1900397_UE Power Consumption Reduction in RRM Measurement, vol. RAN WG2, no. Athens, Greece, XP051601791 [IDS]” in view of Jiang et al.  (US 2017/0311193).
Regarding claim 1, VIVO discloses a method for controlling a function of a terminal device, applied to the terminal device and comprising:
 acquiring function configuration information, wherein the function configuration information is used to instruct the terminal device to activate a target function (see page 4 lines 2-3: network (network device) can configure a set of RRM configuration for power saving, e.g., a longer measurement period, or a relaxed measurement sample requirement); and 
determining, based on a preset condition, whether to execute the target function that is indicated to be activated in the function configuration information (see page 4, lines 3-4: at the UE side, when some condition is satisfied, the UE can perform measurement based on the relaxed RRM configuration). VIVO does not expressly disclose wherein the function configuration information includes a type of the terminal device and at least one corresponding function that the terminal devices is capable of activating.
Jiang teaches reference signal receiving quality reporting method and device. More specifically, Jiang teaches a base station may instruct a UE in a connected state to enable Immediate MDT through the RRC message. The base station may configure an RSRQ measurement type within the supporting capability of the UE for the UE according to the supporting capability of the UE, that is, the base station may consider RSRQ measurement types that different UEs can support when configuring the RSRQ measurement type for the UEs [0112; 0123].


Regarding claim 4, VIVO discloses a method for controlling a function of a terminal device, applied to a network device and comprising:
 sending function configuration information to the terminal device, wherein the function configuration information is used to instruct the terminal device to activate a target function (see page 4 lines 2-3: network (network device) can configure a set of RRM configuration for power saving, e.g., a longer measurement period, or a relaxed measurement sample requirement), and whether to execute the target function is determined by the terminal device (see page 4, lines 3-4: at the UE side, when some condition is satisfied, the UE can perform measurement based on the relaxed RRM configuration). VIVO does not expressly disclose wherein the function configuration information includes a type of the terminal device and at least one corresponding function that the terminal devices is capable of activating.
Jiang teaches reference signal receiving quality reporting method and device. More specifically, Jiang teaches a base station may instruct a UE in a connected state to enable Immediate MDT through the RRC message. The base station may configure an RSRQ measurement type within the supporting capability of the UE for the UE according to the supporting capability of the UE, that is, the base station may consider RSRQ measurement types that different UEs can support when configuring the RSRQ measurement type for the UEs [0112; 0123].


Regarding claim 6, VIVO discloses a terminal device:
acquire function configuration information, wherein the function configuration information is used to instruct the terminal device to activate a target function (see page 4 lines 2-3: network (network device) can configure a set of RRM configuration for power saving, e.g., a longer measurement period, or a relaxed measurement sample requirement);
and determine, based on a preset condition, whether to execute the target function that is indicated to be activated in the function configuration information (see page 4, lines 3-4: at the UE side, when some condition is satisfied, the UE can perform measurement based on the relaxed RRM configuration). VIVO does not expressly disclose wherein the function configuration information includes a type of the terminal device and at least one corresponding function that the terminal devices is capable of activating.
Jiang teaches reference signal receiving quality reporting method and device. More specifically, Jiang teaches a base station may instruct a UE in a connected state to enable Immediate MDT through the RRC message. The base station may configure an RSRQ measurement type within the supporting capability of the UE for the UE according to the supporting capability of the UE, that is, the base station may consider RSRQ measurement types that different UEs can support when configuring the RSRQ measurement type for the UEs [0112; 0123].

Further, VIVO does not expressly discloses a memory used to store a computer program capable of running on the process, the processor is configured to call and execute the computer program stored in memory.
Jiang teaches computer program instructions may also be stored in a computer-readable memory capable of guiding the computer or the other programmable data processing equipment to work in a specific manner [0193-0194].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of VIVO as suggested by Jiang. The benefit using computer readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.

Regarding claims 2, 5 and 7, VIVO discloses wherein the target function is at least one of: a radio resource management (RRM) relax function, a minimization of drive test (MDT) measurement reporting function, or an idle-mode measurement reporting function (see page 4, lines 3-4: at the UE side, when some condition is satisfied, the UE can perform measurement based on the relaxed RRM configuration).

Regarding claims 3 and 10, VIVO discloses wherein the preset condition comprises at least one of configuration of a network side or related information of the terminal device (see page 4, lines 3-4: at the UE side, when some condition is satisfied, the UE can perform measurement based on the relaxed RRM configuration).

Regarding claim 9, VIVO in view of Jiang discloses all the claim limitations as stated above. Further, Jiang teaches computer program instructions may also be stored in a computer-readable memory capable of guiding the computer or the other programmable data processing equipment to work in a specific manner [0193-0194].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of VIVO as suggested by Jiang. The benefit using computer readable device is that the programs can be changed and upgraded and new futures are added easily than hardware changes.

Claim11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIVO in view of Jiang as applied to claim 1 above, and further in view of BAEK et al. (US 2015/0131578).
VIVO in view of Jiang discloses all the claim limitations as stated above. Further, Jiang teaches the UE records an RSRQ measurement result in case of any one of an RLF, a handover failure and a connection establishment failure [0131]. However, VIVO in view of Jiang does not expressly disclose wherein the function configuration information includes information regarding a data radio bearer (DRB) of a packet data convergence protocol (PDCP) replication.
BAEK teaches a communication method of a terminal that may have dual connectivity to a first base station and a second base station. More specifically, BAEK teaches a PDCP may perform a duplication processing using a duplication elimination function when performing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify VIVO in view of Jiang with the teaching of BAEK in order to provide an efficient system that manage mobility [0005].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	December 4, 2021